third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mehara postf-116085-15 uilc date date to associate area_counsel denver large business international cc lbi from blaise dusenberry senior technician reviewer branch procedure administration cc pa subject timeliness of rejected amended e-filed return this memorandum responds to your request for assistance this advice may not be used or cited as precedent taxpayer a b c d e date date date date date date date partner statement ---------------------------------------- ------------ ----------- ------------ -------- -------- ---------------------------- ---------------------------- ---------------------------- ---------------------------- ---------------------------- ------------------- ---------------------------- ------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ postf-116085-15 issue under the unique facts of this case did the taxpayer timely file it sec_2010 amended federal_income_tax return conclusion yes under the unique facts of this case the taxpayer timely filed it sec_2010 amended federal_income_tax return because the amended_return would have been timely filed at the time the electronic amended_return was transmitted to the internal_revenue_service service and rejected and the paper amended_return was postmarked within ten days of the date of the service’s e-file rejection notice although in general taxpayers should contact the e-help desk and make a waiver request when filing an amended_return on paper no waiver request is required for an amended form_1120 where the service no longer can accept such a return electronically background return adjustments the taxpayer files a consolidated form_1120 u s_corporation income_tax return on a calendar_year basis the taxpayer’s federal_income_tax return for is currently under audit by exam during the audit the taxpayer submitted adjustments to exam for it sec_2012 tax_return the taxpayer’s adjustments for included the use of sec_41 research_credit carryforwards from it sec_2010 and sec_2011 amended returns specifically the taxpayer is claiming that it is entitled to carry forward dollar_figurea of research credits to from the taxpayer is also claiming that it is entitled to carry forward dollar_figureb out of a total of dollar_figurec of research credits from to in addition the taxpayer increased its alternative_minimum_tax amt credit carryforward to by dollar_figured due to the amendment of it sec_2010 return finally the taxpayer decreased its net_operating_loss carryforward to by dollar_figurea due to the amendment of it sec_2010 return the taxpayer received a six month extension to file it sec_2010 form_1120 the extended due_date was date the taxpayer filed it sec_2010 original return electronically on date amended_return adjustments the taxpayer filed it sec_2010 amended_return to claim research credits in the amount of dollar_figurea based on the alternative simplified_method under sec_1_41-9t under this method no deduction was allowed for certain research expenses equal to the amount of the credit therefore the taxpayer increased its taxable_income by dollar_figurea on the amended_return this increase to taxable_income resulted in an increase of the taxpayer’s net_operating_loss utilized by dollar_figurea and triggered additional amt tax of dollar_figured the amended paper return included a payment of dollar_figuree related to the changes in tax due from these adjustments postf-116085-15 filing of the amended_return the taxpayer attempted to file a amended_return electronically on date the taxpayer received notification that the electronically submitted return was rejected the amended_return was rejected because when the taxpayer attempted to file its return the modernized e-file platform was no longer accepting returns me-f accepts the current_year form_1120 and two prior years as a result the taxpayer then mailed the amended_return via certified mail on date included with the mailed return was a statement that the electronic transmission was rejected and therefore the taxpayer was filing a paper return the taxpayer also included a copy of the rs electronic_filing reject view with the paper return the amended paper return was received by the ogden service_center on date service_center actions the ogden service_center determined that the taxpayer’s statute_of_limitations on assessment for expired on date which was three years from the filing_date of the original return because the ogden service_center received the taxpayer’ sec_2010 amended paper return with additional tax_liability due on date which was after the date statute it rejected the amended_return and posted the payment of dollar_figuree to the taxpayer’s account but did not make an assessment the taxpayer’s transcript shows a payment of dollar_figuree posted on date in rejecting the return it appears the ogden service_center was relying on the reasoning provided in issue of service_center advice memoranda on date the ogden service_center sent the taxpayer a letter 2765c the letter appears to contain numerous errors including the tax period the letter refers to rather than and date of correspondence from the taxpayer the letter refers to date rather than date however it appears that the intent of the letter was to inform the taxpayer that it sec_2010 amended_return was rejected and the payment of dollar_figuree was untimely the letter indicates that as a result the service will not assess tax for the ogden service_center and the tefra technical unit are relying on service_center advice memoranda the sca in concluding that the taxpayer’ sec_2010 amended paper return was not timely filed and therefore the irs may not make the assessment among the issues in the sca was issue which was whether the service_center can make assessments for amended returns mailed on or before the expiration of the period of limitation but received after the period has expired the conclusion to issue was that service centers cannot make assessments based on amended returns received after the period of limitations has run even if the amended_return was mailed on or before the expiration date this conclusion was reached because sec_7502 applies only to returns required to be filed the sca reasoned that sec_7502 does not apply to timely mailed amended returns that show additional tax due because these returns are not required to be filed by any internal revenue law we question the conclusion reached in sca that sec_7502 does not apply to timely mailed amended returns that show additional tax due because these returns are not required to be filed by any internal revenue law although citing 73_tc_610 the sca ignores the holding in that case that provided postf-116085-15 the additional income reported and the payment will be returned to the taxpayer in a separate letter the letter also states that the law requires the service to deduct from the amount of the payment any other debts the taxpayer may owe exam sent out an email inquiry to the manager from the ogden service_center who signed the letter to confirm that the letter relates to the amended_return request for advice exam requested associate area_counsel lbi assistance as to whether rejection of the amended paper return is proper and if so whether the payment of dollar_figuree should be returned to the taxpayer specifically exam inquired as to how sec_7502 sec_7503 and notice_2010_13 2010_4_irb_327 apply exam has also asked whether the taxpayer may carry forward its research credits from to future years if the amended paper return is rejected and the dollar_figuree payment is returned to the taxpayer finally exam asked about the proper treatment of the amt credit carryforward and the net_operating_loss carryforward if the amended paper return is rejected and the dollar_figuree payment is returned to the taxpayer in considering these issues associate area_counsel lbi asked exam if the taxpayer contacted the e-help desk for assistance in correcting the rejected electronic return before filing a paper return and whether the taxpayer got authorization to file it sec_2010 amended_return by paper associate area_counsel lbi also asked whether the taxpayer received a case number from the e-help desk exam contacted the taxpayer for information related to these questions the taxpayer’s representative partner responded as follows statement on date exam emailed the ogden service_center and requested that no further correspondence be sent to the taxpayer with respect to it sec_2010 tax_year and that the payment not be returned to the taxpayer until a determination was made as to the timeliness of the amended_return on date associate area_counsel lbi also emailed the ogden service_center and requested that the payment not be released until a determination was made respondent contends that sec_7502 is not applicable to amended returns the plain language of the statute indicates otherwise sec_7502 encompasses any return required to be filed by a prescribed date but which is delivered subsequent to that date emphasis supplied respondent has not offered any authority for his position nor does the legislative_history of sec_7502 support such a narrow reading h rept 89th cong 2d sess 1966_2_cb_803 we hold that any return means just that and the absence of language explicitly mentioning amended returns does not foreclose petitioner's use of this section id pincite citations omitted postf-116085-15 law and analysis filing_date of taxpayer’s original return income_tax returns of corporations made on the basis of the calendar_year must be filed by the 15th day of march following the close of the calendar_year sec_6072 corporations are allowed an automatic six-month extension of time to file income_tax returns if certain specified requirements are met sec_6081 sec_1 in general the period of limitations on assessment is within three years after the return was filed sec_6501 in the case of an amended_return showing additional tax due that is filed within the 60-day period ending on the day on which the time for assessment would otherwise expire the period for assessment of such additional_amount shall not expire before the day days after the day on which the irs receives the amended_return sec_6501 a return filed on an extension is treated as filed on the day it is received in the case of a return received on or before the extended due_date or on the postmark date in the case of a return mailed before but received after the extended due_date see eg 669_f2d_1342 9th cir 73_tc_249 in this case the original due_date of the taxpayer’ sec_2010 return was date since the taxpayer received a six month extension the extended due_date was date the taxpayer electronically filed its original return which was received by the service on date under first financial corp and pace oil the date of filing of the original return was date timely filing of rejected e-filed returns the taxpayer attempted to electronically file it sec_2010 amended_return on date which was prior to the three year expiration on the assessment statute the taxpayer received notice that the electronic transmission was rejected the taxpayer’s representative has asserted that the e-help desk was contacted but the taxpayer does not have a record unless an exception applies a return is typically considered filed on the date the irs receives it see eg 103_tc_520 aff’d 250_f3d_696 9th cir one exception is if a return is received by the service before the original due_date ignoring extensions in that case the return is deemed filed on the due_date rather than the date received sec_6501 sec_301_6501_b_-1 another exception is if a return is postmarked on or before the due_date including extensions but the service receives it after the due_date in that case the return is deemed filed on the date of mailing sec_7502 sec_301_7502-1 a third exception is when the last day prescribed for performing an act under the internal_revenue_code falls on saturday sunday or a legal_holiday in that case the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a saturday sunday or legal_holiday sec_7503 as a result when the due_date for a return including extensions falls on a weekend or holiday and a taxpayer mails a return on the next day that is not a weekend or holiday the date of mailing is the deemed filing_date postf-116085-15 of the contact or a case number the taxpayer mailed the amended_return on date and the irs received it on date notice_2010_13 and publication notice_2010_133 provides rules regarding the timely filing of rejected e-filed returns notice_2010_13 provides that if the return required to be filed electronically is transmitted on or before the due_date including extensions and is rejected but the electronic return originator or the filer comply with certain requirements for timely submission of the return the return will be considered timely filed and any elections attached to the return will be considered valid notice_2010_13 provides that for returns filed on or after date the service will allow the filer calendar days from the date of first transmission to perfect the return for electronic resubmission if the electronic return cannot be accepted for processing electronically the filer must file a paper return with the service_center where it would normally be filed in order for the paper return to be considered timely it must be postmarked by the u s postal service or delivered to the service by the later of the due_date of the return including extensions or calendar days after the date the service last gives notification to the filer that the return has been rejected as long as the first transmission was made on or before the due_date of the return including extensions and the last transmission was made within calendar days of the first transmission notice_2010_13 provides that the paper return must be completed consistent with the instructions to file the return corporations partnerships and tax-exempt organizations that are required to e-file must contact the e-help desk for assistance in correcting rejected returns before filing a paper return if the taxpayer cannot correct the rejected return errors they must receive authorization from the e-help desk prior to filing a paper return notice_2010_13 also provides that if the paper return is postmarked after its due_date including extensions then the paper return should include an explanation of why the return is being filed after the due_date and include a copy of the service’s final rejection 2010_4_irb_327 under notice_2010_13 the return may also be postmarked by a foreign postal service or in the case of private delivery services designated by notice_2004_83 have a postmark date as determined by notice_97_26 in this case however the taxpayer is not otherwise required to complete a request for waiver of the electronic_filing requirement postf-116085-15 notification similarly if the paper return is being submitted by a corporation partnership or tax-exempt_entity that is required to e-file the return then the return should include an explanation of why the return is being filed in paper form and include a copy of the service’s final rejection notification a paper return filed in accordance with the above procedures will be considered timely filed any elections attached to the return will be considered valid and no penalty will be imposed for failing to e-file the return similarly publication modernized e-file mef information for authorized irs e- file providers for business returns rev restates the rules regarding rejected e-filed returns and provides that for those returns to be considered timely filed the paper return must be postmarked by the later of the due_date of the return including extensions or calendar days after the date the service last gives notification the return was rejected publication advises filers to follow the following steps to ensure that the paper return is identified as a rejected electronic return and the taxpayer is given credit for the date of the first rejection within the 10-day transmission perfection period the taxpayer must call the irs e-help desk to advise that they have not been able to have their return accepted the e-help desk will provide an e-case number to the taxpayer the taxpayer should prepare the paper return and include the following an explanation of why the paper return is being filed after the due_date a copy of the reject notification and a brief history of actions taken to correct the electronic return write in red at the top of the first page of the paper return - rejected electronic return - date the date will be the date of first rejection within the 10-day transmission perfection timeframe the paper return must be signed by the taxpayer the pin that was used on the electronically filed return that was rejected may not be used as the signature on the paper return if the return is rejected it is recommended that the following documents are retained a copy of the submission receipt received from irs transmitter a copy of the rejected transmission file transmitter a copy of the rejected acknowledgement everyone pub pincite rev id pincite postf-116085-15 taxpayer had an electronic_filing requirement under sec_301_6011-5 if a taxpayer is required to file their form_1120 electronically then they generally must file their amended_return electronically the service’s modernized e-file platform however will only accept returns for the most recent tax_year and two prior tax years for that reason in cases where the me-f platform will no longer accept an amended form_1120 no waiver is needed to file the amended_return on paperdollar_figure in this case the taxpayer mailed a paper return to the ogden service_center within calendar days after the date the service gave notification the return was rejected included with the mailed return was a statement that the electronic transmission was rejected and therefore the taxpayer was filing a paper return the taxpayer also included a copy of the rs electronic_filing reject view with the paper return it is not clear whether the taxpayer or its authorized e-file provider contacted the e-help desk neither the taxpayer nor the service has a record of obtaining an e-case number for the paper filed return although in general taxpayers should contact the e-help desk to obtain help in perfecting their e-filed return to obtain an e-case number and receive permission to paper file their returns such an attempt would be fruitless in this case when the modernized e-file platform could not accept the amended_return moreover guidance on the irs website advises that no waiver request is required for an amended form_1120 where the me-f platform no longer accepts amended_return sec_301_6011-5 generally require corporations with dollar_figure million or more in total assets and that file or more returns a year to electronically file their form_1120 and form 1120x the return preparer mandate under sec_301_6011-7 does not apply because that mandate only applies to the form_1040 see sec_301_6011-7 sec_301_6011-5 see irs web frequently asked question page faq b14 http www irs gov businesses e-file-for- large-and-mid-size-corporations-frequently-asked-questions-corporations-required-to-e-file-tax-year- faq b14 states if the corporation is required to file their form_1120 1120s or 1120-f under td are they also required to e-file any amended or superseding tax returns yes if the taxpayer is required to file electronically based on the regulations then they must also electronically file their ty2012 and amended and superseding returns a taxpayer must receive an approved waiver to file that particular return on paper in processing year mef will process ty2012 and returns only those tax years may be filed electronically in processing year ty and prior returns cannot be filed electronically after date any amended ty return must be filed on paper since the mef system can no longer process these returns no waiver is needed to file the amended ty2011 on paper emphasis added postf-116085-15 although contacting the e-help desk would have ensured that the paper return is identified as a rejected electronic return and the taxpayer is given credit for the date of the first rejection within the 10-day transmission perfection period in our view the failure to do so in this case should not deprive the taxpayer of the administrative grace afforded in notice_2010_13 and publication of the additional 10-day period to timely file a return when a taxpayer is unable to e-file a return due to technological barriers no waiver request was required the taxpayer substantially complied with the requirements of notice_2010_13 and publication and the failure by the taxpayer to electronically file their amended return was caused by the service’s failure to accept an amended_return during a period which would have been timely for paper filed returns accordingly it is our view that under the unique facts of this case the taxpayer timely filed it sec_2010 amended federal_income_tax return because the amended_return would have been timely filed at the time the electronic amended_return was transmitted to the service and rejected and the paper amended_return was postmarked within ten days of the date of the service’s e-file rejection notice please call if you have any further questions pub pincite
